Citation Nr: 1822325	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of Veterans' Retraining Assistance Program (VRAP) benefits for the terms from September 19, 2013 to October 22, 2013, and from October 24, 2013 to December 5, 2013.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from August 1992 to August 1996. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office and Education Center in Muskogee, Oklahoma.

In June 2016, the Board remanded the case for further development.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's first term was from September 19, 2013 to October 22, 2013, with 5 whole weeks of class, during which time the Veteran earned 4.5 credits that is equivalent to 10.8 quarter hours.

2.  The evidence shows that the Veteran's second term was from October 24, 2013 to December 5, 2013, with 6 whole weeks of class and 7 days of vacation, during which time the Veteran earned 4.5 credits that is equivalent to 10.8 quarter hours.

3.  The evidence is in equipoise as to whether full-time status at the Veteran's school is the equivalent of 10.8 quarter hours.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for eligibility for benefits under the VRAP for the terms from September 19, 2013 to October 22, 2013, and from October 24, 2013 to December 5, 2013, have been met.  38 U.S.C. §§ 3688, 4100, 5107 (2012); 38 C.F.R. §§ 3.102, 21.4200, 21.4270, 21.4272 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish eligibility to benefits under the Veterans Retraining Assistance Program (VRAP).  See Pub. L. 112-56, Title II, § 211, 125 Stat. 713.  The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, signed into law by the President, and is set forth as a note in 38 U.S.C. § 4100 (2012).  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  VRAP § 211(b).

Pursuant to the VRAP, an eligible Veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be or have been in the last 180 days enrolled in a Federal or state job training program.  VRAP § 211(e).

The VRAP ended on March 31, 2014.  However, as the Veteran's appeal for benefits has been pending since January 2014, a decision on whether he is eligible for VRAP benefits is warranted.

A "program of education" is any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  Such term includes any curriculum of unit courses or subjects pursued at an educational institution which fulfill requirements for the attainment of more than one predetermined and identified educational, professional, or vocational objective if all the objectives pursued are generally recognized as being reasonably related to a single career field.  38 U.S.C. § 3452 (b).

Participants must attend full-time in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  Participants will not receive benefits for any time period during which the training drops below full-time.  Participants must be enrolled in a VA approved program of education offered by a community college or technical school.  The program must lead to an associate degree, non-college degree, or a certificate, and train the Veteran for a high demand occupation.  VRAP § 211(b).  

"Full-time" enrollment in a professional accredited and equivalent program involving standard collegiate courses, including cooperative and external degree programs, is 14 semester hours or equivalent.  See 38 C.F.R. §§ 21.4270(c), 21.4272(a) (2017).  Nonetheless, when the institution certifies that all undergraduate students enrolled for a minimum of 12 or 13 semester hours or the equivalent are charged full-time tuition, or considered full time for other administrative purposes, such minimum hours will establish the criteria for full-time measurement and such minimum hours will be considered full-time.  38 C.F.R. § 21.4270(c) Note 2.  

When a term is not a standard semester or quarter as defined in 38 C.F.R. § 21.4200(b), VA will determine the equivalent for full-time training by: (i) multiplying the credits to be earned in the term by 18 if credit is granted in semester hours, or by 12 if credit is granted in quarter hours, and (ii) dividing the product by the number of whole weeks in the term.  38 C.F.R. § 21.4272(g)(1).

In determining whole weeks for the formula, VA will: (i) determine the number of days from the beginning to the end of the term as certified by the educational institution, subtracting any vacation period of seven days or more; (ii) divide the number of days in the term by seven; (iii) disregard a remainder of three days or less; and (iv) consider four or more days to be a whole week.  38 C.F.R. § 21.4272(g)(2).

The quotient resulting from the use of the formula is called equivalent credit hours.  VA treats equivalent credit hours as credit hours for measurement purposes.  38 C.F.R. § 21.4272(g)(3).

VA has denied the claim only on the basis that the Veteran was not a full-time student.  Therefore, the other criteria for the VRAP benefits have apparently been met, and the only issue in this case is whether the Veteran was a full-time student during the terms from September 19, 2013 to October 22, 2013, and from October 24, 2013 to December 5, 2013.

The Veteran took 4.5 credit hours during each of the terms in question, and his school is on a nonstandard term system.  VA Web Enabled Approval Management System (VA WEAMS) shows that the Veteran's school modifies the year in quarters.  As this term is not a standard term, it must be determined whether the terms are the equivalent of full-time training in quarter hours.

Applying the nonstandard formula to the first term in question from September 19, 2013 to October 22, 2013, the Veteran's 4.5 credit hours for the pertinent period is multiplied by 12, equal to 54.  The result, 54, must then be divided by the number of weeks in the training term.  There are 34 days during this term, which must then be divided by 7, for a total number of weeks of 4.86 or 4 weeks and 6 days.  This rounds to 5 weeks according to 38 C.F.R. § 20.4272 (g)(2).  Therefore, the Veteran's 54 credits must be divided by 5 weeks, which equals 10.8 equivalent credit hours.  

Applying the nonstandard formula to the second term in question from October 24, 2013 to December 5, 2013, the Veteran's 4.5 credit hours for the pertinent period is multiplied by 12, equal to 54.  The result, 54, must then be divided by the number of weeks in the training term.  There are 43 days during this term.  The Veteran had a holiday break from November 25, 2013 to December 1, 2013 (7 days), which must be subtracted.  The days in the term, minus the days of the holiday equals 36 days, which must then be divided by 7, for a total number of weeks of 5.14 or 5 weeks and 1 day.  The one day is disregarded, therefore this rounds to 5 weeks according to 38 C.F.R. § 20.4272 (g)(2).  Therefore, the Veteran's 54 credits must be divided by 5 weeks, which equals 10.8 equivalent credit hours.  

Next, it must be determined whether the equivalent of 10.8 quarter hours is full time at the Veteran's school.  The table in 38 C.F.R. § 21.4270(c) provides that 14 semester hours or its equivalent is full time unless the institution certifies that all undergraduate students enrolled for a minimum of 12 or 13 semester hours or the equivalent are charged full-time tuition, or considered full time for other administrative purposes.  There is conflicting evidence on whether the equivalent of 10.8 quarter hours is full time at the Veteran's school.

VA WEAMS shows that the full-time status for the Veteran's school is the equivalent of 12 quarter hours.  VA WEAMS data is based on the school's 2011 catalog year.  Therefore, according to VA WEAMS, 10.8 quarter hours is not considered full time at the Veteran's school.

In August 2013 and October 2013, the Veteran's school submitted VA Enrollment Certifications (VA Form 22-1999) for the terms considered on appeal stating that the Veteran was enrolled as a full time student.  A letter dated on December 2013 from the school's registrar services stated that the purpose of the letter was to verify that the Veteran was a full time student in the school's information technology program.  In another letter dated December 2013, the senior financial aid officer stated that the Veteran has been certified by the school as a full time student and also certified that the amount of units the Veteran has taken is considered as full-time.  The senior financial aid officer also noted that the school was a non-standard school and they certify on a per class basis.  Therefore, according to the Veteran's school administration, the equivalent of 10.8 quarter hours is considered full time enrollment.

Given the conflicting evidence of record, the evidence is found to be in equipoise as to whether full-time status at the Veteran's school is the equivalent of 10.8 quarter hours.  Although VA WEAMS states that full-time status for the Veteran's school is the equivalent of 12 quarter hours, the school's administration considers the Veteran as having been a full time student as they certify on a per class basis and not by semester or quarter hours.  Therefore, the Board finds that the Veteran was enrolled as a full-time student for the terms from September 19, 2013 to October 22, 2013, and from October 24, 2013 to December 5, 2013, for purposes of VRAP benefits.  

The criteria for eligibility for benefits under the VRAP for the terms from September 19, 2013 to October 22, 2013, and from October 24, 2013 to December 5, 2013, have been met.  The benefit sought on appeal is accordingly allowed.




ORDER

Eligibility for benefits under the VRAP for the periods from September 19, 2013 to October 22, 2013, and from October 24, 2013 to December 5, 2013, is granted.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


